Citation Nr: 0500151	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  97-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
and radiculopathy, from June 17, 1996, to May 30, 2002.

2.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain with degenerative disc disease 
and radiculopathy, from May 31, 2002, forward.

3.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1994.  

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO awarded an 
increased rating for irritable bowel syndrome (IBS) of 10 
percent and an increased rating of 20 percent rating for the 
veteran's service-connected lumbosacral strain, each 
effective from June 17, 1996.  In a February 2004 rating 
decision, the RO granted an increased rating to 40 percent 
for the veteran's low back disability, now characterized as 
lumbosacral strain with degenerative disc disease and 
radiculopathy, effective from May 31, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran's representative has argued that all of the 
possibly applicable new and old criteria for neurological and 
musculoskeletal ratings for the low back have not been 
thoroughly considered.  The criteria for evaluating disorders 
of the spine were amended on September 23, 2002, and again on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  In 
a February 2004 supplemental statement of the case, the RO 
specifically discussed the new criteria from September 23, 
2002 pertaining to intervertebral disc syndrome, but there 
was no mention of the relevant new criteria from September 
26, 2003, i.e., Diagnostic Code 5237.  Accordingly, remand is 
warranted.  

Additionally, the veteran underwent VA examinations in May 
and June 2002 for his low back.  He underwent examination for 
his IBS in August 2001.  The veteran has expressed ongoing 
complaints of symptom amplification, notably through his 
representative's arguments.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In light of this fact, the 
Board finds that additional examinations would be helpful in 
determining present level of disability.  

The most recent VA treatment records are dated in January 
2002.  The veteran's representative has noted in written 
argument that the veteran has clearly had additional 
treatment for IBS since the last reports and examination.  
Although the RO sent the veteran a letter in October 2003 
asking that he provide any additional evidence, the VA must 
attempt to obtain records in VA's possession.  Inasmuch as 
the case is being returned to the RO for examinations, any 
updated VA treatment records should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain VA treatment records for the 
veteran's service-connected low back 
disorder and irritable bowel syndrome, dated 
since January 2002.  

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination of his 
lumbar spine.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected lumbosacral 
strain with degenerative disc disease and 
radiculopathy.  The examiner should 
specifically document whether there is any 
ankylosis of the spine.  The examiner should 
also identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no limitation 
of function, such facts must be noted in the 
report.

3.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted.  A rationale for 
any opinion expressed should be provided.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected irritable bowel 
syndrome.  The examiner should state whether 
the veteran suffers from diarrhea, or 
alternating diarrhea and constipation, with 
more or less constant abdominal distress.

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
document its consideration of both the 
September 2002 and September 2003 regulatory 
revisions for rating the spine.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




